 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11
12   SECURITIES AND EXCHANGE             Case No. 8:18-cv-02220-DOC (KESx)
     COMMISSION,
13
                 Plaintiff,              JUDGEMENT AS TO DEFENDANT
14                                       CRAIG ARSENAULT [17]
15       vs.

16   CRAIG ARSENAULT, ATLAS
     CAPITAL MANAGEMENT, INC.,
17   and ACT GLOBAL INVESTMENTS,
18               Defendants.
19
20
21
22
23
24
25
26
27
28

     JUDGEMENT                          1
 1         The Securities and Exchange Commission having filed a Complaint and
 2   Defendant Craig Arsenault (“Defendant”) having entered a general appearance;
 3   consented to the Court’s jurisdiction over Defendant and the subject matter of this
 4   action; consented to entry of this Judgment without admitting or denying the
 5   allegations of the Complaint (except as to jurisdiction and except as otherwise
 6   provided herein in paragraph VI); waived findings of fact and conclusions of law; and
 7   waived any right to appeal from this Judgment:
 8                                              I.
 9         IT IS ORDERED, ADJUDGED AND DECREED that Defendant is
10   permanently restrained from, directly or indirectly, in connection with the purchase or
11   sale of any security, by the use of any means or instrumentality of interstate
12   commerce, or of the mails, or of any facility of any national securities exchange:
13         A.     employing any device, scheme or artifice to defraud;
14         B.     making any untrue statement of material fact or to omit to state a
15                material fact necessary in order to make the statements made, in light of
16                the circumstances in which they were made, not materially misleading;
17                and
18         C.     engaging in any act, practice, or course of business which operates or
19                would operate as a fraud or deceit upon any person;
20   in violation of Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rules 10b-
21   5 thereunder [17 C.F.R. §§ 240.10b-5].
22         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
23   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
24   binds the following who receive actual notice of this Judgment by personal service or
25   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
26   (b) other persons in active concert or participation with Defendant or with anyone
27   described in (a).
28

      [PROPOSED] JUDGEMENT                           2
 1                                               II.
 2         IT IS FURTHER ORDERED that Defendant is permanently restrained and
 3   enjoined from, directly or indirectly, in the offer or sale of any securities, by the use
 4   of any means or instruments of transportation or communication in interstate
 5   commerce or by the use of the mails:
 6         A.     employing any device, scheme or artifice to defraud;
 7         B.     obtaining money or property by means of any untrue statement of a
 8                material fact or any omission to state a material fact necessary in order to
 9                make the statements made, in light of the circumstances under which
10                they were made, not misleading; or
11         C.     engaging in any transaction, practice, or course of business which
12                operates or would operate as a fraud or deceit upon the purchaser;
13   in violation of Section 17(a) of the Securities Act, 15 U.S.C. § 77q(a).
14         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
15   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
16   binds the following who receive actual notice of this Judgment by personal service or
17   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
18   (b) other persons in active concert or participation with Defendant or with anyone
19   described in (a).
20                                              III.
21         IT IS FURTHER ORDERED that Defendant is permanently restrained and
22   enjoined from:
23         A.     employing any device, scheme or artifice to defraud any client or
24                prospective client; and
25         B.     engaging in any transaction, practice, or course of business which
26                operates or would operate as a fraud or deceit upon any client or
27                prospective client;
28   in violation of Sections 206(1) and (2) of the Advisers Act, 15 U.S.C. §§ 80b-6(1) &

      [PROPOSED] JUDGEMENT                          3
 1   80b-6(2).
 2         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
 3   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
 4   binds the following who receive actual notice of this l Judgment by personal service
 5   or otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys;
 6   and (b) other persons in active concert or participation with Defendant or with anyone
 7   described in (a).
 8                                             IV.
 9         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
10   Defendant shall pay disgorgement of ill-gotten gains, prejudgment interest thereon,
11   and a civil penalty pursuant to Section 20(d) of the Securities Act [15 U.S.C.
12   § 77t(d)], Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)], and Section
13   209(e) of the Advisers Act [15 U.S.C. § 80b-9(e)]. The Court shall determine the
14   amounts of the disgorgement and civil penalty upon motion of the Commission.
15   Prejudgment interest shall be calculated from January 1, 2014 based on the rate of
16   interest used by the Internal Revenue Service for the underpayment of federal income
17   tax as set forth in 26 U.S.C. § 6621(a)(2). In connection with the Commission’s
18   motion for disgorgement and/or civil penalties, and at any hearing held on such a
19   motion: (a) Defendant will be precluded from arguing that he did not violate the
20   federal securities laws as alleged in the Complaint; (b) Defendant may not challenge
21   the validity of the Consent or this Judgment; (c) solely for the purposes of such
22   motion, the allegations of the Complaint shall be accepted as and deemed true by the
23   Court; and (d) the Court may determine the issues raised in the motion on the basis of
24   affidavits, declarations, excerpts of sworn deposition or investigative testimony, and
25   documentary evidence, without regard to the standards for summary judgment
26   contained in Rule 56(c) of the Federal Rules of Civil Procedure. In connection with
27   the Commission’s motion for disgorgement and/or civil penalties, the parties may
28   take discovery, including discovery from appropriate non-parties.

      [PROPOSED] JUDGEMENT                        4
 1                                               V.
 2          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
 3   Consent is incorporated herein with the same force and effect as if fully set forth
 4   herein, and that Defendant shall comply with all of the undertakings and agreements
 5   set forth therein.
 6                                              VI.
 7          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
 8   purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
 9   11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,
10   and further, any debt for disgorgement, prejudgment interest, civil penalty or other
11   amounts due by Defendant under this Judgment or any other judgment, order, consent
12   order, decree or settlement agreement entered in connection with this proceeding, is a
13   debt for the violation by Defendant of the federal securities laws or any regulation or
14   order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy
15   Code, 11 U.S.C. § 523(a)(19).
16                                              VII.
17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
18   shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
19   Judgment.
20                                             VIII.
21          There being no just reason for delay, pursuant to Rule 54(b) of the Federal
22   Rules of Civil Procedure, the Clerk is ordered to enter this Judgment forthwith and
23   without further notice.
            SO ORDERED.
24
             March 4         2019
25   Dated: ______________, _____
                                             ___________________________________
26                                           DAVID O. CARTER
27                                           UNITED STATES DISTRICT JUDGE
28

      JUDGEMENT                                       5
